United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1737
                                   ___________

Ronald Mitchell,                        *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Sgt. Kirk, Pulaski County Regional      * Eastern District of Arkansas.
Detention Facility; Sgt. M. Yates,      *    [UNPUBLISHED]
Pulaski County Regional Detention       *
Facility; Gerald Bennett, Deputy,       *
Pulaski County Regional Detention       *
Facility,                               *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: September 4, 2002
                             Filed: September 10, 2002
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

     Ronald Mitchell appeals the district court’s1 order dismissing his 42 U.S.C.
§ 1983 action with prejudice upon Mitchell’s refusal to participate in his trial.

      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Although Mitchell was displeased with the district court’s pretrial rulings to exclude
certain witnesses and documentary evidence, we find no abuse of discretion in the
district court’s refusal to grant Mitchell’s pro se request, on which his counsel did not
comment, for a continuance. See Rydder v. Rydder, 49 F.3d 369, 373 (8th Cir. 1995)
(standard of review). Given the denial of Mitchell’s request for a continuance and his
refusal to participate at trial, we conclude the district court was left with little choice
and did not abuse its discretion in following through with its admonishment that
Mitchell’s refusal to participate would result in the dismissal of his case. See
Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998) (standard
of review).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-